      Case 2:20-cv-00141-SAB    ECF No. 17   filed 07/28/20   PageID.64 Page 1 of 2



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                   Jul 28, 2020
                                                                      SEAN F. MCAVOY, CLERK

 4
 5                       UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON
 7
 8 K&N ELECTRIC MOTORS, INC., a
 9 Washington corporation,                      NO. 2:20-CV-00141-SAB
10              Plaintiff,
11              v.                              ORDER GRANTING
12 RAY LOFTHOUSE and JANE DOE                   STIPULATED MOTIONS;
13 LOFTHOUSE doing business as                  CLOSING FILE
14 SOLDIERS-SUPPLY, a foreign sole
15 proprietorship,
16              Defendants.
17
18       Before the Court are the parties’ Stipulation of Dismissal of Defendant Jane
19 Doe Lofthouse a/k/a Diana Lofthouse, ECF No. 15, and Stipulated Motion for
20 Order of Entry of Judgment, ECF No. 16. Plaintiff is represented by Richard D.
21 Campbell and Tyler S. Waite. Defendants are represented by Bryce J. Wilcox and
22 Caleb A. Hatch
23       Accordingly, IT IS HEREBY ORDERED
24       1. The parties’ Stipulation of Dismissal of Defendant Jane Doe Lofthouse
25           a/k/a/ Diana Lofthouse, ECF No. 15, is GRANTED.
26       2. All claims asserted against Defendant Jane Doe Lofthouse a/k/a/ Diana
27           Lofthouse are DISMISSED, with each party bearing their own attorneys’
28           fees, costs, and expenses.

     ORDER GRANTING STIPULATED MOTIONS; CLOSING FILE ~ 1
      Case 2:20-cv-00141-SAB      ECF No. 17    filed 07/28/20   PageID.65 Page 2 of 2



 1        3. The parties’ Stipulated Motion for Order of Entry of Judgment, ECF No.
 2           16, is GRANTED.
 3        4. The District Court Executive is directed to enter judgment in favor of
 4           Plaintiff and against Defendant in the amount of $528,502.93, plus costs
 5           in the amount of $1,145.00, with interest thereon at the rate of 12 percent
 6           per annum until fully paid. Plaintiff shall be allowed its costs incurred in
 7           collecting on this judgment, plus interest at 12% per annum on such
 8           costs.
 9        IT IS SO ORDERED. The District Court Executive is hereby directed to
10 file this Order, provide copies to counsel, and close the file.
11        DATED this 28th day of July 2020.
12
13
14
15
16                                    Stanley A. Bastian
17                            Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTIONS; CLOSING FILE ~ 2
